Citation Nr: 1821059	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for a right shin scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a travel Board hearing held in July 2017.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his military service or is secondary to his bilateral hearing loss.

2.  Throughout the appeal period, the Veteran's service-connected right shin scar was painful.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for an evaluation of 10 percent, but not greater, for the Veteran's service-connected right shin scar have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, DC 7804 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice March 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear. See also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran has a diagnosis of sensorineural bilateral hearing loss and is service connected for bilateral hearing loss.  Furthermore, he has presented competent and credible lay statements regarding the onset of his tinnitus as during active service.  As a lay person the Veteran is competent to state that he has had tinnitus since service.  

Although the September 2011 VA examination noted that tinnitus cannot be claimed as it was not considered pathologic, a January 2014 VA examination has since diagnosed bilateral tinnitus.  The January 2014 VA examiner further found, after examination and interview, that the Veteran's tinnitus was consistent with the Veteran's hearing loss, noise exposure, and acoustic trauma.  The January 2014 VA examiner opined that given his history of military noise exposure and significant hearing loss, it was at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  Thus, the evidence at least is in relative equipoise as to whether the Veteran's tinnitus is attributable to his period of active service or his bilateral hearing loss.

The Board thus resolves all reasonable doubt in favor of the Veteran and grants service connection for tinnitus.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's right shin scar is rated non-compensable.  Scars are rated under diagnostic codes 7800-7805.  38 C.F.R. § 4.118.  DC 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear.  DC 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118.  Neither diagnostic code applies in this case. 

DC 7804 evaluates painful or unstable scars.  A 10 percent rating is awarded for one or two scars that are unstable or painful.  A 20 percent rating is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent rating is awarded for 5 or more scars that are unstable or painful.  38 C.F.R. § 4.118.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Note (1).  If one or more scars are both unstable and painful, an additional 10 percent is added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7800, Note (2).  

Turning to the evidence of record, a September 2011 VA examination indicated the Veteran had a two centimeter linear and stable scar on the right shin.  The examiner noted the scar was barely noticeable and did not seem to affect function of the leg at all.  During examination, the Veteran reported that if he dorsally flexed his right foot all the way back, he felt pain.  The examiner noted the Veteran's reports that the scar was sometimes tender to the touch but that the Veteran did not complain of pain upon palpation.  The Board notes that the examiner specifically checked "yes" on whether the scar was painful.  

The Veteran testified in July 2017 that his right shin scar was painful on flare-ups.  The Veteran also indicated that his right leg sometimes faltered when walking due to lack of sensation before righting himself.  Thus, taking all of the evidence into consideration, the preponderance of the evidence indicates that the Veteran's scar is painful and thus warrants a 10 percent disability rating.  The Board acknowledges the Veteran's reports of his right leg giving way due to loss of sensation from his right shin scar, but the Board reiterates the September 2011 VA examiner's finding that there was no functional limitation caused by the right shin scar.  The Board notes that although the Veteran is competent to give evidence about observable symptoms such as pain and loss of sensation, the Veteran is not competent, and has not shown otherwise, to provide opinions on some medical issues such as the cause of his right leg giving out.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not competent to ascribe his right leg symptoms to a particular diagnosis or cause, especially when, as here, there is countervailing medical finding.  Moreover, the Board reiterates that the Veteran has not submitted any adequate contrary competent evidence indicating such a link.  

The Board finds that the preponderance of the evidence indicates that the Veteran's right shin scar, consists of one scar, does not cover 144 square inches or more, is not unstable, and does not cause limitation of motion.  Thus, the Veteran's scar does not warrant a rating higher than 10 percent.



ORDER

Service connection for tinnitus is granted.

A 10 percent rating is granted for right shin painful scar, subject to the laws and regulations governing payment of monetary awards.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


